Case: 19-40362      Document: 00515220268         Page: 1    Date Filed: 12/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                      No. 19-40362
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 3, 2019

DAVID LESTER GROHOSKE,                                                 Lyle W. Cayce
                                                                            Clerk
                                                 Plaintiff-Appellant

v.

LONI FONTNER; JANE DOE, Nurse; SERGEANT CUNNINGHAM;
LIEUTENANT ENGE; MONICELA RENDON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CV-218


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       David Lester Grohoske, Texas prisoner # 1838849, moves for leave to
proceed in forma pauperis (IFP) in this appeal from the district court’s
dismissal of his 42 U.S.C. § 1983 complaint raising claims of rape, torture, and
various forms of persecution. The district court dismissed his claims with
prejudice as frivolous and for failure to state a claim. The district court, for




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40362    Document: 00515220268     Page: 2   Date Filed: 12/03/2019


                                 No. 19-40362

the same reasons, denied Grohoske permission to appeal IFP, certifying that
the appeal was not taken in good faith.
      By moving to proceed IFP, Grohoske is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      Grohoske fails to challenge the basis of the district court’s ruling.
Instead, he alleges that he is the victim of identity theft, terrorism, hostage
taking, and “other acts against God of Abraham, Issac & Jacob, Christ, Spirit.”
He also contends that he suffers from a back condition and that he learned
devices or substances had been implanted to overcome his spirit, mind, and
body functions.
      Because Grohoske fails to adequately brief any relevant issues, they are
abandoned. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999). He has
failed to show that his “appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard, 707 F.2d at 220. Accordingly, his
motion for leave to proceed IFP on appeal is denied, and the appeal is dismissed
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of Grohoske’s complaint by the district court as frivolous
and for failure to state a claim and the dismissal of this appeal as frivolous
count as strikes under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S.
Ct. 1759, 1763 (2015).    Grohoske has two previous strikes.       Grohoske v.
Godwin, No. 1:16-CV-886 (W.D. Tex. Jan. 13, 2017); Grohoske v. Hines, No.
6:14-CV-762 (E.D. Tex. Apr. 20, 2016). He has now accumulated three strikes;
therefore, he is barred from proceeding IFP in any civil action or appeal filed



                                       2
    Case: 19-40362    Document: 00515220268     Page: 3   Date Filed: 12/03/2019


                                 No. 19-40362

while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; IFP MOTION DENIED; § 1915(g) BAR
IMPOSED.




                                       3